i




            OFFICE   OF THE ATTORNEY    GENERAL        OF TEXAS

                               AUSTIN




    Honorable Luther C. Johnatan
    c4uutJ Attorney
    Andermoa County
    Palestlna, Texa#
    Dear flita




    rrpuestfor our
    quate   rromyour




                           t prrsaa m0vmr outwla 0r oity',
                           e mamo oolmt7, bQrore (Ilaotlon,
                           e sntitlw¶ to rote without a

                             iieriasdcivil   Natatea      of Tmxas, pro-

              ~3~ory psreon who le oxempteb     by law from
         eke paymant or a poll tax, and who ir in other
         rerpeotm a qwiri4a   Voter,  rrlu, rsrlds8  tm a
         city of ten tliowaaa (10,000) lnhabitmntr or
         more, shall before Eha let g{ of~e~#?~     E;-
         tha yar when auoh vetor m,h
         title6 te suoh newe.ion obtain fran the Rx
Nanerablo       I&h@. C. John.t.n, P.S. 8


        Col&ator      of the oeunty of hi.      or her rwl-
         d.nob, a oartlflcata .houlng air or her OX-
         mpti0n rr0rath. p8pi80nt or 8 poll tar.
                "8UOh sxanpt pewaoa 8b.U on emth .t.t.
        hi8 mime, age, raae, county 0r rwidenea, w-
        oupatlon,    the length or time ha ha8 .rwiaed
        in  seld county,    and ths length or time la the
        oitJr,and th. nimbsr or the ward or voting
        prwfaot in uhfah he rwl6e8, and rhall al.0
        atate his e&root addrssr by same and number,
        lr mabend,       and the greund8 upon whloh h.
        alalx8 exanptlon rrom the payment or a poll
        ta.
                 " . . ."

                The above Artiela    ZiWiB rela tsr   exeltislvely   to those
r88ldfag in a oik7 o t 1 0,000
                            lnhabitnnt8               o r mo r e,
                                                                a ndlx p r a ~a -
ly prQvide8 ad         r84uire8 the obtalnfag      of a oaxtlfleatoof
.xtenptlonon or b.tor. th. 3i.t da7 of January 0r the year
in rhloh thep oifiv te rote by ttiose~ exempted by law rroa the
payment of the poll tax. Thenron,      your ilr.t que.tleB 1.
re48protfullyanmrrea in the nes8tiv..
                With r.r.rcrno.to your moond 4usrrtioaArti.1.
Z968a, Rs~ised CSvll St.tut.8 of Ton., -.pplio.bi.to this..
realdingla a olty or 1.88 than 10,OQQ lnbabimkt8, prevld..
in p4rtr
             ~avsrg~jwmen not 8ub cot to t&r di8quall-
        fixations mbt oat in,Artlo 3e ES54 of the Fie-
        rlesd   Cfviil Bfatutea of roe5 who do.8 net re-
        al.. in a olty of tan thowiarrbiab.bltant8or
        mom, aad who in oreruptrroa the payment~of      .
        poll txixby nm8on of the,faet that he or 8h8
        hna not   pst reached the we of twenty-one~eari
         0~.   tha’firat say or January praoadlng it8 .leTJ,
        .,gxahcin exempt from the payment of a poll,tax
        beqeune he or she wee not 6 r.rfdsnt of ths
        Stets',onthe firat day of January preoedl~
        lw 3..vy,but who ahall have slnos bwome .li-
        p.lbl.to voO4 by rawson of langti of resldw4s
        cl;age, shall, on or bef.on the thirty-rlrot
        day or Januarg of the par :n whioh he or ehe
        orrers to vote, bbteln rren th. k.*a:mr aa
        Collector or Tax.. fer th. Bwnty or hi8 m
        her maidenas 8 osrtiriwte oi rxemptfo~~ rrmi
        the pa7mnt Of a poll tax, and aa 8uah PermoB
        *O bus fails& or rntuond to obtain auoh eertl-
Hoaoreble &~ther 0. ~OhnStoB, P.g. s


     riiae 0r oxwptiw    frolathe PaPneBt 0r e
     poll t.x .h.ll ba .ll.wed to vote.
            It. . ."

(Sse‘~the oases or Clark   v.   Stubbe,
                                    131 8. E. (.A) i%S, and
Rogers v. Yaith, ot al, ll9 S. vi. (2d) 678.)
          we Fu0tO rrolp0piti00 NO. o-2434 0r thi0 de~rt-
m3at a8 r0iimr,r
            Sprum en an8ly818 of    this   ertiole,.Jn-
    fsrrlng to Art1014 EQd6a) it aypeara tW$ the
    r4mwtrrg o&8888 or persona rxampt from the
    payrnsntof 8 poll tax and ~midi~g elsmhere
    than in e olty of 10,000 lohabitants or more
    must obtain au eXapti.om eertlficata  onLor be-
    rote the 316 day or Jaauarp of the 'year in
    whfck th8p 0rrw to vote, in order to entitle
    them to uaat their balloter (1) Tho8a who nil1
    reach the age of t.W.Bty-@Be years, 8rtar tlw
     let   867 of Januer7 and    bairn the day or a
    rollowln electlen at which they may wish to
    rota1 (a7 thou exempt from the payment of a
    ~011 tar beemme not a resident of the stat&
    on the firrt da7 of Sanuary preoeding its 1.~7,
    but rho lnve 8inoo becotieeligible to vote by
    rwaoa or length ol r~esld8noe. . . .
            ". . .

          "'It18 the iWthfBC OplihiOnOr thl8 dOpR&-
     sent that those cursleptfmn tha pafzisent
                                             of a
     poll tax ror the ~880~8 art out in Aft1019
                                               and
     8908a, Vernon*8 Annotated Civil 8tiatut4a,.
     rsaldlng elsewhere than in . oity of 10,000
     lnbabftant. or QOre must obtain ..o8XClptiOB
     oertifiast. ou or bsfore the 31.t day of Jan-
     uary or the year 14 which they offer tJ wt.,
     in order to be entitled to Wet their ballot..?
          TLereicre, you exe respecifully advised that the ans-
nor to your second queatioa I. h neggutlveone for the raaaoll.
eet rorth in opinion Ho. O-8434, a aopy or ri:ioh1. e~olo84d
hamwlth.
          In diditioii to the hrM,aabew   rQSerre4 to opiat-
ion NO. o-2434, we are onoloslas herawith oopisa or opipionrr
%OS. (j-2155,O-174&    O-414 nnd O-4520 written cm relate4
pwirtiono.
             ri;e Muat   thtlt   the abac,   satlefaatorlly   amwor8
your   insquiry.




DaDrao
EFlCLom3fm3